                  Case 19-10684-KG             Doc 5      Filed 04/01/19         Page 1 of 42



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                          x
In re:                                                    :       Chapter 11
                                                          :
HEXION HOLDINGS LLC, et al.,1                             :       Case No. 19-10684 ( )
                                                          :
                           Debtors.                       :       Joint Administration Requested
                                                          x

                 DEBTORS’ MOTION FOR ENTRY OF INTERIM AND
          FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO PAY CERTAIN
         PREPETITION TAXES AND FEES AND (II) GRANTING RELATED RELIEF


                  Hexion Holdings LLC (“Hexion”) and its affiliated debtors and debtors in

possession (collectively, the “Debtors”) respectfully submit this motion for the entry of interim

and final orders, substantially in the form attached hereto as Exhibit A and Exhibit B (the

“Proposed Orders”), pursuant to sections 105(a) and 521(a)(1)(B) of title 11 of the United

States Code (the “Bankruptcy Code”), rule 1007 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and rule 1007-1(b) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), (i) authorizing, but not directing, the Debtors to pay prepetition amounts owing in

respect of all taxes, including, but not limited to sales, use, property, income, franchise (the

“Prepetition Taxes”) to various federal, state and local authority (collectively, the “Taxing

Authorities”), and prepetition amounts owing in respect to certain custom duties, licensing,



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Hexion Holdings LLC (6842); Hexion LLC (8090); Hexion Inc. (1250); Lawter International Inc. (0818); Hexion CI
Holding Company (China) LLC (7441); Hexion Nimbus Inc. (4409); Hexion Nimbus Asset Holdings LLC (4409);
Hexion Deer Park LLC (8302); Hexion VAD LLC (6340); Hexion 2 U.S. Finance Corp. (2643); Hexion HSM
Holdings LLC (7131); Hexion Investments Inc. (0359); Hexion International Inc. (3048); North American Sugar
Industries Incorporated (9735); Cuban-American Mercantile Corporation (9734); The West India Company (2288);
NL Coop Holdings LLC (0696); and Hexion Nova Scotia Finance, ULC (N/A). The address of the Debtors’
corporate headquarters is 180 East Broad Street, Columbus, Ohio 43215.


US-DOCS\105686808.11 RLF1 21032650v.1
                  Case 19-10684-KG             Doc 5     Filed 04/01/19        Page 2 of 42



permitting and regulatory fees (the “Fees” or “Regulatory Fees” and together with the

Prepetition Taxes, the “Prepetition Taxes and Fees”) to certain federal state and local

government agencies (collectively the “Regulatory Authorities” and together with the Taxing

Authorities, the “Authorities”), and (ii) granting certain related relief.2                 In support of this

motion, the Debtors respectfully represent:

                                        JURISDICTION AND VENUE

                  1.       This Court has jurisdiction to consider this motion under 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b), and, under Rule 9013-1(f) of the Local Rules, the Debtors consent to the

entry of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution. Venue of these

cases and this motion in this district is proper under 28 U.S.C. §§ 1408 and 1409. The statutory

and legal predicates for the relief requested herein are sections 105(a), 363(b), 506(a), 507(a)(8),

541, 1107, and 1108 of the Bankruptcy Code and rule 6003 of the Bankruptcy Rules.

                                              BACKGROUND

                  2.       On April 1, 2019 (the “Petition Date”), each of the Debtors commenced a

voluntary case under chapter 11 of the Bankruptcy Code with the United States Bankruptcy

Court for the District of Delaware. The Debtors are authorized to operate their business and

manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

2
  Contemporaneously with the filing of this motion, the Debtors have filed the Debtors’ Motion for Entry of Interim
and Final Orders (I) Authorizing the Debtors to (A) Pay Certain Employee Compensation and Benefits, (B)
Maintain and Continue Such Benefits and Other Employee-Related Programs, and (C) Pay Prepetition Claims of
Independent Contractors and (II) Granting Related Relief, which seeks, among other things, authority to pay all
local, state, and federal withholding and payroll-related or similar taxes relating to the prepetition period.

                                                        2
US-DOCS\105686808.11 RLF1 21032650v.1
                     Case 19-10684-KG            Doc 5      Filed 04/01/19        Page 3 of 42



Bankruptcy Code. No official committees have been appointed in these chapter 11 cases and no

request has been made for the appointment of a trustee or examiner.

                    3.       Additional information about the Debtors’ business, capital structure, and

the events leading up to the Petition Date are set forth in the Declaration of George F. Knight,

Executive Vice President and Chief Financial Officer, in Support of the Debtors’ Chapter 11

Petitions and First Day Pleadings (the “Knight Declaration”), filed on the Petition Date. 3

                                             RELIEF REQUESTED

                    4.       By this motion, pursuant to sections 105(a), 363(b), 507(a)(8), 541,

1107(a), and 1108 of the Bankruptcy Code and Rules 6003 and 6004 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), the Debtors request entry of an interim and

final order, substantially in the forms attached as Exhibit A and Exhibit B, authorizing but not

directing the Debtors, in their discretion, to pay the Prepetition Taxes and Fees they owe to the

Authorities, including all Prepetition Taxes and Fees subsequently determined upon audit to be

owed for periods prior to the Petition Date, as such Prepetition Taxes and Fees come due in the

ordinary course of business (in an amount not to exceed $2,225,000 on an interim basis).

                    5.       Further, the Debtors request that this Court authorize all applicable banks

and other financial institutions to receive, process, honor, and pay all checks, drafts, electronic

fund transfers, or other forms of payment drawn or issued on the Debtors’ bank accounts prior to

the Petition Date for Prepetition Taxes and Fees (or to reissue checks, drafts, electronic fund

transfers, or other forms of payment drawn or issued on the Debtors’ bank accounts, as may be

necessary), and authorize, but not direct, the banks and financial institutions to rely on the




3
    Capitalized terms used but not defined in this motion have the meanings used in the Knight Declaration.

                                                           3
US-DOCS\105686808.11 RLF1 21032650v.1
                  Case 19-10684-KG             Doc 5      Filed 04/01/19         Page 4 of 42



Debtors’ representations as to which checks, drafts, electronic fund transfers, or other forms of

payment drawn or issued on the Debtors’ bank accounts are subject to this motion.4

                                   BASIS FOR RELIEF REQUESTED

I.       FACTS SPECIFIC TO RELIEF REQUESTED

                  6.       As corporate entities, the Debtors incur various tax liabilities and fees and

in the past have generally paid such tax liabilities and fees to the relevant Authorities when due

in the ordinary course of business. The schedule attached to this motion as Exhibit C identifies

the Authorities.5 The Debtors’ books and records reflect that, to the Debtors’ knowledge, they

have paid all Prepetition Taxes and Fees, not otherwise subject to dispute, which were due and

payable prior to the Petition Date. Certain Prepetition Taxes and Fees, however, will become due

and payable in the ordinary course of business during the postpetition period.6 Specifically, the

Debtors’ estimate of the prepetition Taxes and Fees owed is as follows:




4
  Contemporaneously with the filing of this motion, the Debtors have filed the Debtors’ Motion for Entry of Interim
and Final Orders (I) Authorizing Continued Use of the Debtors’ Existing Cash Management System and Bank
Accounts; (II) Waiving Certain United States Trustee Requirements; (III) Authorizing Continued Performance of
Intercompany Transactions; and (IV) Granting Related Relief, which seeks, among other things, authority to
continue using the Debtors’ cash management system, including their bank accounts.
5
 The scheduled attached as Exhibit C reflects the Debtors’ good faith efforts to identify all applicable Authorities.
The inclusion or exclusion of any person or entity from Exhibit C is not intended to be determinative of whether
such person or entity is an Authority to whom Prepetition Taxes and Fees may be owed.
6
 In the ordinary course of business, the Debtors sometimes undergo audits and reviews conducted by the various
Authorities. Although the below estimates of outstanding taxes are based on a good-faith assessment of the existing
amounts due on a prepetition basis, there is a possibility—because of audit rights—that one or more of the various
Authorities may determine at a later date that the Debtors owe additional prepetition taxes. The Debtors request
authority to pay any undisputed amounts that are later determined to be due.

                                                         4
US-DOCS\105686808.11 RLF1 21032650v.1
                  Case 19-10684-KG              Doc 5   Filed 04/01/19   Page 5 of 42



                                                  Approximate Amount
                                                                         Approximate Amount
                        Category                     Accrued as of
                                                                          Due Within 21 Days
                                                     Petition Date
         Sales and Use Taxes                                  $400,000                 $400,000

         Real and Personal Property Taxes                     $100,000                  $25,000
         Federal and State Income and
                                                            $1,200,000                 $900,000
         Franchise Taxes
         Customs Duties                                       $500,000                 $500,000
         License, Reporting, and Regulatory
                                                              $400,000                 $400,000
         Fees
                                        Total               $2,600,000                $2,225,000


                  7.       The Debtors are subject to the following taxes and fees:

                  (a)      Sales and Use Taxes. In the ordinary course, the Debtors collect and remit
                           certain taxes related to the sale, use, and consumption of goods and
                           services arising from the sale, use, and purchase of products, inventory,
                           supplies, or other goods in the Debtors’ business. Specifically, the
                           Debtors collect and remit sales and use taxes to certain Authorities in
                           connection with the operation of their business and sale and distribution of
                           products. The Debtors also incur use taxes when they purchase materials
                           and services from a vendor that is not registered to collect sales taxes for
                           the state where the property is delivered or the services are provided. In
                           this circumstance, vendors are not obligated to charge or remit sales taxes.
                           As purchasers, however, the Debtors must self-assess and pay the use
                           taxes, when applicable, to the appropriate Authority. The Debtors pay
                           amounts owed to the Taxing Authorities for sales and use taxes either
                           directly or through a third-party accounts payable service provider (the
                           “Third-Party Payor”).

                  (b)      Real and Personal Property Taxes. Where the Debtors have operations
                           and real and personal property, the Debtors are subject to property tax
                           levied by state and local governments (the “Property Taxes”). The
                           Debtors typically pay real and personal property taxes in the ordinary
                           course as such taxes are invoiced (typically for the prior year or quarter
                           depending on how the relevant tax is assessed). Payment of the Property
                           Taxes is critical as failure to pay certain Property Taxes may give rise to a
                           state law lien on the applicable property. Nonpayment could also result in
                           additional fees and penalties. The Debtors are current, with the exception of
                           contested amounts, in their payments of Property Taxes to the Taxing
                           Authorities.

                  (c)      Income and Franchise Taxes. The Debtors are subject to federal and state
                           income and franchise tax liabilities. Income taxes are assessed on each
                           Debtor entity’s income. If any liability is owed, it is paid either quarterly
                           or annually to the applicable Authority, depending on the jurisdiction.

                                                        5
US-DOCS\105686808.11 RLF1 21032650v.1
                  Case 19-10684-KG          Doc 5    Filed 04/01/19     Page 6 of 42



                  (d)      Customs Duties. The Debtors incur customs duties and related obligations
                           in connection with the importation or transportation of inventory or other
                           goods used by the Debtors in the operation of their business (the
                           “Customs Duties”). The Customs Duties are typically assessed and paid
                           on a monthly basis.

                  (e)      License, Reporting, and Regulatory Taxes and Fees. Many state and local
                           Authorities require the payment of license, reporting, and regulatory taxes
                           and fees as a condition to the Debtors conducting business within the
                           applicable jurisdiction. Importantly, the Debtors pay certain fees and
                           taxes to maintain licenses and permits issued by governmental authorities
                           that govern the regulation and use of air, water, wastewater, solid, and
                           hazardous wastes.

                  8.       By paying Prepetition Taxes and Fees on their normal due dates, the

Debtors ultimately will preserve their estate resources and going-concern values. If the Debtors

do not make timely payments, they will have to spend time and money resolving a multitude of

issues related to these obligations, including whether (i) the obligations are priority, secured, or

unsecured; (ii) the obligations are pro-ratable or fully prepetition or postpetition; and

(iii) penalties, interest, attorneys’ fees, and costs accrue on a postpetition basis, and if so, whether

the penalties, interest, attorneys’ fees, and costs are priority, secured, or unsecured. The Debtors

justifiably want to avoid these unnecessary potential disputes and to avoid the potential

economic harm to their estates and stakeholders that could arise from incurring unnecessary

penalties, interest, and other costs.

II.      LEGAL BASIS FOR RELIEF REQUESTED

A.       Funds Related to Certain Prepetition Taxes and Fees May Be Held In Trust and Are
         Not Property of the Estate

                  9.       The Debtors submit that certain of the Prepetition Taxes that they have

collected or withheld are held in trust for the benefit of the entities to which payment is owed or

on behalf of who such payment is being made. Accordingly, these taxes are not property of the

Debtors’ estates under section 541 of the Bankruptcy Code, and such funds are therefore not


                                                    6
US-DOCS\105686808.11 RLF1 21032650v.1
                  Case 19-10684-KG         Doc 5    Filed 04/01/19    Page 7 of 42



available for the satisfaction of creditors’ claims. See, e.g., Begier v. IRS, 496 U.S. 53 (1990)

(withholding taxes are property held by debtor in trust for another and, as such, not property of

the debtors’ estates); City of Farrell v. Sharon Steel Corp., 41 F.3d 92, 95 (3d Cir. 1994)

(withheld taxes were subject to a trust); Al Copeland Enters., Inc. v. Tex. (In re Al Copeland

Enters.), 991 F.2d 233, 235 (5th Cir. 1993) (debtors’ prepetition collection of sales taxes and

interest thereon were held subject to trust and not property of estate); see generally Official

Comm. of Unsecured Creditors of the Columbia Gas Transmission Corp. v. Columbia Gase Sys.,

Inc. (In re Columbia Gas Sys. Inc.), 997 F.2d 1039, 1060 (3d Cir. 1993) (indicating that even if a

statute does not establish an express trust, a constructive trust may be found). Instead, the

Debtors may be obligated to remit such funds to the applicable Authority. Accordingly, no

Court authority may be needed to make these payments, and this relief is requested out of an

abundance of caution.

                  10.      Many federal, state, provincial, and local statutes also impose personal

liability on officers and directors of companies for these categories of Prepetition Taxes. To the

extent that the relevant Prepetition Taxes remain unpaid by the Debtors, the Debtors’ directors,

officers, and executives may be subject to lawsuits or criminal prosecution during these chapter

11 cases. Any such lawsuit or criminal prosecution (and the ensuing potential liability) would

distract the Debtors and their officers, directors, and executives from devoting their full attention

to the Debtors’ business and the orderly administration of these chapter 11 cases. The Debtors

believe that these distractions would materially and adversely affect their ability to operate in the

ordinary course of business and to administer these chapter 11 cases, with resulting detriment to

all parties in interest.




                                                   7
US-DOCS\105686808.11 RLF1 21032650v.1
                  Case 19-10684-KG          Doc 5     Filed 04/01/19    Page 8 of 42



B.       Payment of the Prepetition Taxes and Fees Is Appropriate Under Sections 363(b)
         and 105(a) of the Bankruptcy Code and the Doctrine of Necessity

                  11.      To the extent that use of the property of the Debtors’ estates is implicated

here, the relief requested is appropriate under sections 363(b) and 105(a) of the Bankruptcy Code

and the “doctrine of necessity.” Under section 363(b)(1) of the Bankruptcy Code, a debtor may,

in the exercise of its sound business judgment and after notice and a hearing, “use, sell or lease,

other than in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1).

Generally, the debtor is only required to “show that a sound business purpose” justifies the

proposed use of property. In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del.

1999); see also In re Phx. Steel Corp., 82 B.R. 334, 335–36 (Bankr. D. Del. 1987) (requiring

“good business reason” for use under section 363(b) of the Bankruptcy Code). This standard

prohibits other parties from second-guessing the debtor’s business judgment if the debtor has

shown that the proposed use will benefit the debtor’s estate. See In re Johns-Manville Corp., 60

B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (“Where the debtor articulates a reasonable basis for its

business decisions (as distinct from a decision made arbitrarily or capriciously), courts will

generally not entertain objections to the debtor’s conduct.”); see also In re Tower Air, Inc., 416

F.3d 229, 238 (3d Cir. 2005) (“Overcoming the presumptions of the business judgment rule on

the merits is a near-Herculean task.”).

                  12.      Likewise, section 105(a) of the Bankruptcy Code empowers the Court to

“issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of [the Bankruptcy Code].” 11 U.S.C. § 105(a). Courts have interpreted this provision to

authorize payments on prepetition claims where the payments are essential to the success of the

debtor’s reorganization under what is known as the “necessity of payment doctrine.” See In re

Lehigh & New Eng. Ry., 657 F.2d 570, 581 (3d Cir. 1981) (“Thus, the ‘necessity of payment’


                                                    8
US-DOCS\105686808.11 RLF1 21032650v.1
                  Case 19-10684-KG          Doc 5    Filed 04/01/19    Page 9 of 42



doctrine…teaches no more than, if a payment of a claim which arose prior to reorganization is

essential to the continued operation of the [debtor’s business] during reorganization, payment

may be authorized…”); see also In re Just for Feet, Inc., 242 B.R. 821, 824–25 (D. Del. 1999)

(holding that section 105(a) “provides a statutory basis for payment of pre-petition claims” under

necessity of payment doctrine); In re Columbia Gas Sys., Inc., 171 B.R. 189, 191-92 (Bankr. D.

Del. 1994) (“The appropriate standard…is commonly referred to as ‘the necessity of payment

doctrine.’”).

                  13.      The relief requested in this motion represents a sound exercise of the

Debtors’ business judgment and is necessary for the preservation of the resources and going-

concern values of their estates. If the Debtors do not pay their Prepetition Taxes and Fees, the

respective Authorities may prevent the Debtors from conducting business in applicable

jurisdictions, subject the Debtors to audits, seek to lift the automatic stay, and perhaps impose

liens, all of which would disrupt the Debtors’ operations and harm all parties in interest. Indeed,

certain Authorities require the Debtors to obtain and then renew business licenses and pay

corresponding business license fees and business operating taxes. The Debtors cannot operate

their businesses without these licenses, which require the payment of the associated fees and

taxes.

                  14.      Moreover, to the extent that the Prepetition Taxes and Fees are secured by

liens on the Debtors’ property, interest and penalties may accrue postpetition. By paying the

Prepetition Taxes and Fees, the Debtors reduce the risk of larger claims accruing in the

Authorities’ favor because prompt payment will avoid the imposition of liens and accrual of

interest and penalties on account of the Prepetition Taxes and Fees.




                                                    9
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG              Doc 5      Filed 04/01/19         Page 10 of 42



                  15.      Payment of the Prepetition Taxes and Fees is also appropriate given that a

significant portion of them, as discussed below, are afforded priority status. Moreover, the

amounts paid will likely be offset by the amount of postpetition resources that the Debtors will

not have to expend in disputes with the Authorities—complications that, in the context of these

cases, would needlessly waste the resources of the Debtors and this Court.

C.       The Prepetition Taxes and Fees Constitute Priority Claims Under Section 507(a)(8)
         of the Bankruptcy Code

                  16.      The Debtors believe that certain Prepetition Taxes and Fees are entitled to

priority status under section 507(a)(8) of the Bankruptcy Code and must be satisfied before any

general unsecured claims against the Debtors’ estates. 11 U.S.C. §§ 507(a)(8), 726.7 To the

extent that the Prepetition Taxes and Fees are entitled to priority treatment under section

507(a)(8), the Authorities may also attempt to assess additional accrued fees, interest, and

penalties. See 11 U.S.C. § 507(a)(8)(G) (granting priority status to a “penalty related to a claim

of a kind specified in this paragraph and in compensation for actual pecuniary loss”).

Accordingly, payment of the Prepetition Taxes and Fees merely expedites the treatment these

claims are entitled to and is consistent with the priority scheme of the Bankruptcy Code. Further,

it will spare the Debtors the cost of paying any additional accrued amounts to which the

Authorities may be entitled.

                  17.      Furthermore, section 507(a)(8)(E) of the Bankruptcy Code provides

priority status to an excise tax on a transaction that occurred within three years immediately

preceding the bankruptcy petition. See 11 U.S.C. § 507(a)(8)(E). The Bankruptcy Code does not


7
  Section 507(a)(8) of the Bankruptcy Code affords priority to, among other things, unsecured claims of
governmental units for (i) taxes on or measured by income or gross receipts for a taxable year ending on or before
the Petition Date (§ 507(a)(8)(A)); (ii) property taxes incurred before the Petition Date and last payable without
penalty after one year before the Petition Date (§ 507(a)(8)(B)); (iii) taxes required to be collected or withheld and
for which the debtor is liable in whatever capacity, (§ 507(a)(8)(C)); and (iv) under certain circumstances,
employment taxes on wages, salaries, or commissions (§ 507(a)(8)(D)).

                                                         10
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG           Doc 5    Filed 04/01/19      Page 11 of 42



define “excise tax.” The legislative history of section 507(a)(8)(E), however, contains an

explanation of “excise tax,” which provides that “[a]ll Federal, State or local taxes generally

considered or expressly treated as excises are covered by this category, including sales taxes,

estate and gift taxes . . . .” 124 Cong. Rec. H11113 (daily ed. Sept. 28, 1978); S17430 (daily ed.

Oct. 6, 1978); remarks of Rep. Edwards and Sen. Deconcini (emphasis added).

                  18.      Accordingly, it is likely that a significant portion of the Taxes that accrued

or were incurred prior to the Petition Date are priority claims pursuant to section 507(a)(8) of the

Bankruptcy Code. Taxes entitled to priority under the Bankruptcy Code must be paid in full

under any plan of reorganization the Debtors may pursue. Hence, the payment of Taxes at this

time would affect only the timing of the payments and not prejudice the rights of other unsecured

creditors.

D.       The Debtors Should Be Authorized to Pay the Prepetition Taxes and Fees Under
         Sections 1107(a) and 1108 of the Bankruptcy Code

                  19.      The Debtors are operating their business as debtors in possession under

sections 1107(a) and 1108 of the Bankruptcy Code, and they are therefore fiduciaries “holding

the bankruptcy estate[s] and operating the business[es] for the benefit of [their] creditors and (if

the value justifies) [their] equity owners.” In re CoServ, L.L.C., 273 B.R. 487, 497 (Bankr. N.D.

Tex. 2002). A chapter 11 debtor in possession has the implicit duty “to protect and preserve the

estate, including an operating business’s going-concern value.” Id.

                  20.      Courts have noted that a debtor in possession can, in certain instances,

fulfill its fiduciary duty “only . . . by the preplan satisfaction of a prepetition claim.” Id. The

CoServ court specifically noted that preplan satisfaction of prepetition claims would be a valid

exercise of a debtor’s fiduciary duty when the payment “is the only means to effect a substantial

enhancement of the estate.” Id. The court provided a three-prong test for determining whether a


                                                    11
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG         Doc 5     Filed 04/01/19     Page 12 of 42



preplan payment on account of a prepetition claim was a valid exercise of a debtor’s fiduciary

duty:

                  First, it must be critical that the debtor deal with the claimant.
                  Second, unless it deals with the claimant, the debtor risks the
                  probability of harm, or, alternatively, loss of economic advantage
                  to the estate or the debtor’s going concern value, which is
                  disproportionate to the amount of the claimant’s prepetition claim.
                  Third, there is no practical or legal alternative by which the debtor
                  can deal with the claimant other than by payment of the claim.
Id. at 498.

                  21.      Payment of the Prepetition Taxes and Fees meets each CoServ element.

First, it is critical that the Debtors deal with the Authorities because, as described above, the

Authorities likely maintain secured or priority claims against the Debtors for the Prepetition

Taxes and Fees. If they do not pay the Prepetition Taxes and Fees, the Debtors anticipate that

the Authorities may act precipitously, instituting audits, bringing litigation, and creating

numerous other administrative issues, including, whether or not permissible under the

Bankruptcy Code, revocation of the Debtors’ licenses and other privileges.

                  22.      Second, failure to timely pay the Prepetition Taxes and Fees will

economically disadvantage the Debtors because (i) the time and expense that the Debtors would

need to devote to any audit or litigation instituted by an Authority over unpaid Prepetition Taxes

and Fees would likely far outweigh any savings from the temporary non-payment of such

Prepetition Taxes and Fees and (ii) interest and penalties will accrue on the Prepetition Taxes

and Fees. Accordingly, the potential harm and economic disadvantage that would stem from the

failure to pay the Prepetition Taxes and Fees are disproportionate to the amount of any

prepetition claim that may be paid, particularly given that the Debtors will have sufficient cash to

pay the Prepetition Taxes and Fees in the ordinary course of business.




                                                   12
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG             Doc 5      Filed 04/01/19        Page 13 of 42



                  23.      Finally, with respect to each Authority, the Debtors have examined other

options short of paying the Prepetition Taxes and Fees and have determined that, to avoid

expense and disruption of the Debtors’ business operations, there exists no practical or legal

alternative to paying the Prepetition Taxes and Fees. Therefore, paying the Prepetition Taxes

and Fees is necessary for the Debtors to satisfy their fiduciary duties as debtors in possession

under sections 1107(a) and 1108 of the Bankruptcy Code.

                  24.      Courts in this District have routinely granted relief similar to the relief

requested herein.8 Accordingly, for these reasons, and the supporting authority found in

sections 105(a) and 363(b) of the Bankruptcy Code, the Debtors submit that the relief requested

is essential, appropriate, and in the best interests of their estates and should be granted.

E.       The Court Should Authorize Banks to Honor and Pay Checks Issued and Electronic
         Funds Transferred to Pay the Prepetition Taxes and Fees

                  25.      The Debtors further request that the Court authorize, but not direct, their

banking institutions and all other applicable banks and other financial institutions to receive,

process, honor, and pay any and all checks drawn or electronic funds relating to the Prepetition

Taxes and Fees, whether such checks were presented before or after the Petition Date. The

Debtors expect to have sufficient liquidity, including from borrowings under their debtor-in-

possession credit facility, to pay such amounts as they become due in the ordinary course of

business, and under the Debtors’ existing cash management system, checks or wire transfer

requests can be readily identified as relating to an authorized payment of the Prepetition Taxes

and Fees. As such, the Debtors believe that checks or wire transfer requests, other than those



8
 See, e.g., In re Imerys Talc Am., Inc., Case No. 19-10289 (LLS) (Bankr. D. Del. Feb. 14, 2019) (D.I. 53); In re LBI
Media, Inc., Case No. 18-12655 (CSS) (Bankr. D. Del. Nov. 21, 2018) (D.I. 84); In re ATD Corp., Case No. 18-
12221 (KJC) (Bankr. D. Del. Oct. 5, 2018) (D.I. 98).



                                                        13
US-DOCS\105686808.11 RLF1 21032650v.1
                    Case 19-10684-KG             Doc 5      Filed 04/01/19   Page 14 of 42



relating to authorized payments, will not be honored inadvertently. The Debtors also seek

authority to issue new postpetition checks or effect new electronic fund transfers on account of

the Prepetition Taxes and Fees to replace any prepetition checks or electronic fund transfer

requests that may be dishonored or rejected as a result of the commencement of the Debtors’

chapter 11 cases.

F.         Interim Relief Is Necessary to Avoid Immediate and Irreparable Harm

                    26.      Under Bankruptcy Rule 6003, the Court may grant a motion to “use . . .

property of the estate, including a motion to pay all or part of a claim that arose before the filing

of the petition” within 21 days after the chapter 11 case’s commencement to the extent “relief is

necessary to avoid immediate and irreparable harm.” Fed. R. Bankr. P. 6003. Here, the relief

requested is necessary to avoid immediate and irreparable harm to the Debtors and their estates,

as set forth in the Knight Declaration, and relief on an interim basis is therefore appropriate

under Bankruptcy Rule 6003, if applicable.9

                    27.      The urgency of the relief requested justifies immediate relief. To ensure

the relief requested is implemented immediately, the Debtors request that the Court waive the

notice requirements under Bankruptcy Rule 6004(a), if applicable, and the 14-day stay of an

order authorizing the use, sale, or lease of property under Bankruptcy Rule 6004(h).

                                                       NOTICE

                    28.      The Debtors will provide notice of this motion by facsimile, e-mail,

overnight delivery, or hand delivery to: (i) Linda J. Casey of the Office of the United States

Trustee for the District of Delaware; (ii) the holders of the 30 largest unsecured claims against

the Debtors on a consolidated basis; (iii) the United States Attorney’s Office for the District of



9
    See the Knight Declaration filed concurrently with this motion.

                                                           14
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG              Doc 5   Filed 04/01/19    Page 15 of 42



Delaware; (iv) the attorneys general for the states in which the Debtors conduct business; (v)

Akin Gump Strauss Hauer & Feld LLP as counsel to the ad hoc group of first lien noteholders;

(vi) Milbank LLP as counsel to the ad hoc group of crossover noteholders; (vii) Jones Day as

counsel to the ad hoc group of 1.5 lien noteholders; (viii) Simpson Thacher & Bartlett LLP as

counsel to JPMorgan Chase Bank, N.A. as administrative agent and collateral agent under the

Debtors’ prepetition asset-based revolving credit facility; (ix) Wilmington Trust, National

Association, as trustee under the First Lien Notes and the Second Lien Notes; (x) Arnold &

Porter Kaye Scholer LLP as counsel to Wilmington Savings Fund Society, FSB, as trustee under

the 1.5 Lien Notes; (xi) The Bank of New York Mellon, as trustee under the Borden Debentures;

(xii) Simpson Thacher & Bartlett LLP and Landis Rath & Cobb LLP as counsel to the

administrative agent and collateral agent under the Debtors’ postpetition financing facility; (xiii)

the Internal Revenue Service; (xiv) the Securities and Exchange Commission; (xv) the Pension

Benefit Guaranty Corporation; and (xvi) the Environmental Protection Agency. Following the

hearing, a copy of this motion and any order entered with respect to it will be served on the

foregoing parties and all parties having filed requests for notice in these chapter 11 cases. A

copy     of    the      motion     is   also    available   on   the    Debtors’   case   website   at

http://www.omnimgt.com/HexionRestructuring.

                  29.      As this motion is seeking “first day” relief, notice of this motion and any

order entered hereon will be served on all parties required by Local Rule 9013-1(m). Due to the

urgency of the relief requested, the Debtors submit that no other or further notice is necessary.

                                          NO PRIOR MOTION

                  30.      The Debtors have not made any prior motion for the relief sought in this

motion to this Court or any other.



                                                       15
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG         Doc 5    Filed 04/01/19     Page 16 of 42



                  The Debtors respectfully request entry of an interim and final order, substantially

in the forms attached as Exhibit A and Exhibit B, granting the relief requested in its entirety and

any other relief as is just and proper.




                                                  16
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG       Doc 5   Filed 04/01/19   Page 17 of 42



 Dated:       April 1, 2019
              Wilmington, Delaware          _/s/ Michael J. Merchant___________________
                                            Mark D. Collins (No. 2981)
                                            Michael J. Merchant (No. 3854)
                                            Amanda R. Steele (No. 5530)
                                            Brendan J. Schlauch (No. 6115)
                                            RICHARDS, LAYTON & FINGER, P.A.
                                            One Rodney Square
                                            920 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: 302-651-7700
                                            Fax:           302-651-7701
                                            Email:         collins@rlf.com
                                                           merchant@rlf.com
                                                           steele@rlf.com
                                                           schlauch@rlf.com

                                            - and -

                                            George A. Davis (pro hac vice pending)
                                            Andrew M. Parlen (pro hac vice pending)
                                            Hugh Murtagh (pro hac vice pending)
                                            LATHAM & WATKINS LLP
                                            885 Third Avenue
                                            New York, New York 10022
                                            Telephone:   (212) 906-1200
                                            Facsimile:   (212) 751-4864
                                            Email:       george.davis@lw.com
                                                         andrew.parlen@lw.com
                                                         hugh.murtagh@lw.com

                                            - and -

                                            Caroline A. Reckler (pro hac vice pending)
                                            Jason B. Gott (pro hac vice pending)
                                            LATHAM & WATKINS LLP
                                            330 North Wabash Avenue, Suite 2800
                                            Chicago, Illinois 60611
                                            Telephone:     (312) 876-7700
                                            Facsimile:     (312) 993-9767
                                            Email:         caroline.reckler@lw.com
                                                           jason.gott@lw.com

                                            Proposed Attorneys for the Debtors and Debtors in
                                            Possession




                                                17
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG         Doc 5   Filed 04/01/19   Page 18 of 42




                                              Exhibit A

                                        Proposed Interim Order




US-DOCS\105686808.11 RLF1 21032650v.1
                    Case 19-10684-KG            Doc 5       Filed 04/01/19        Page 19 of 42



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                            x
In re:                                                      :       Chapter 11
                                                            :
HEXION HOLDINGS LLC, et al.,1                               :       Case No. 19-10684 ( )
                                                            :
                             Debtors.                       :       Joint Administration Requested
                                                            x

          INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO PAY CERTAIN
         PREPETITION TAXES AND FEES AND (II) GRANTING RELATED RELIEF


                    Upon the Debtors’ motion (the “Motion”)2 for entry of an interim order (this

“Interim Order”) (i) authorizing the Debtors, in their discretion, to pay prepetition amounts

owing in respect of all taxes, including, but not limited to prepetition sales, use, property,

franchise and income taxes, as well all prepetition amounts owing in respect to certain custom

duties, licensing, permitting and regulatory fees (collectively the “Prepetition Taxes and Fees”)

as such Prepetition Taxes and Fees come due in the ordinary course of business and (ii) granting

certain related relief, all as more fully set forth in the Motion; and due and sufficient notice of the

Motion having been provided under the particular circumstances, and it appearing that no other

or further notice need be provided; and the Court having jurisdiction to consider the Motion and

the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Hexion Holdings LLC (6842); Hexion LLC (8090); Hexion Inc. (1250); Lawter International Inc. (0818); Hexion CI
Holding Company (China) LLC (7441); Hexion Nimbus Inc. (4409); Hexion Nimbus Asset Holdings LLC (4409);
Hexion Deer Park LLC (8302); Hexion VAD LLC (6340); Hexion 2 U.S. Finance Corp. (2643); Hexion HSM
Holdings LLC (7131); Hexion Investments Inc. (0359); Hexion International Inc. (3048); North American Sugar
Industries Incorporated (9735); Cuban-American Mercantile Corporation (9734); The West India Company (2288);
NL Coop Holdings LLC (0696); and Hexion Nova Scotia Finance, ULC (N/A). The address of the Debtors’
corporate headquarters is 180 East Broad Street, Columbus, Ohio 43215.
2
    Capitalized terms used but not defined in this Order have the meanings used in the Motion.


US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG          Doc 5     Filed 04/01/19     Page 20 of 42



dated as of February 29, 2012; and consideration of the Motion and the relief requested therein

being a core proceeding under 28 U.S.C. § 157(b)(2); and the Court having authority to enter a

final order consistent with Article III of the United States Constitution; and venue being proper

before this Court under 28 U.S.C. §§ 1408 and 1409; and a hearing having been held to consider

the relief requested in the Motion (the “Hearing”); and upon the Knight Declaration and the

record of the Hearing and all the proceedings before the Court; and the Court having found and

determined the relief requested in the Motion is necessary to avoid immediate and irreparable

harm to the Debtors and their estates, as contemplated by Bankruptcy Rule 6003, and such relief

to be in the best interests of the Debtors, their estates and creditors, and any parties in interest;

and the legal and factual bases set forth in the Motion and at the Hearing having established just

cause for the relief granted herein; and after due deliberation thereon and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

                  1.       The Motion is granted on an interim basis as set forth herein.

                  2.       Capitalized terms used but not otherwise defined herein shall have the

meanings ascribed to such terms in the Motion.

                  3.       The Debtors are authorized, but not directed, in their discretion and

business judgment, to pay any and all Prepetition Taxes and Fees owed to the Authorities, and

related to periods prior to the Petition Date as they come due in the ordinary course of business

in an aggregate amount not to exceed $2,225,000 on an interim basis, in accordance with the

Debtors’ prepetition practice, including, but not limited the remittance of appropriate amounts

and administrative costs to the Third Party Payor.

                  4.       The Debtors’ banks and financial institutions are authorized, but not

directed, to receive, process, honor, and pay all checks, drafts, electronic fund transfers, or other

forms of payment drawn or issued on the Debtors’ bank accounts before the Petition Date for

                                                     2
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG          Doc 5   Filed 04/01/19      Page 21 of 42



Prepetition Taxes and Fees that have not been honored and paid as of the Petition Date (or to

reissue checks, drafts, electronic fund transfers, or other forms of payment drawn or issued on

the Debtors’ bank accounts, as may be necessary), and are authorized to rely on the Debtors’

representations as to which checks, drafts, transfers, or other forms of payment drawn or issued

on the Debtors’ bank accounts are subject to this Interim Order.

                  5.       Notwithstanding anything in the Motion or this Interim Order to the

contrary, any payment made or action taken by any of the Debtors pursuant to the authority

granted herein, as well as the exercise of any and all other rights and authorizations granted or

approved hereunder, shall be subject in all respects to, as applicable, the orders approving the

Debtors’ use of cash collateral and/or post-petition debtor-in-possession financing facilities

(collectively, the “DIP Orders”).

                  6.       Nothing in the Motion or this Interim Order or the relief granted herein

(including any actions taken or payments made by the Debtors) is to be construed as (i) an

admission of the validity of any claim against the Debtors; (ii) an admission with respect to the

validity, extent, or perfection of any lien; (iii) a waiver of the Debtors’ rights or those of any

party in interest to dispute, contest, setoff, or recoup any claim, or assert any related rights,

claims, or defenses; (iv) a waiver of the Debtors’ rights or those of any party in interest over the

validity, extent, perfection, or possible avoidance of any lien; or (v) an approval or assumption of

any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code.

                  7.       Authorization to pay prepetition Taxes shall not create any additional

obligation on the part of the Debtors or their officers, directors, attorneys or agents to pay such

Taxes, and nothing in this Interim Order shall be deemed to increase, reclassify, elevate to

administrative expense status or otherwise affect the prepetition Taxes to the extent they are not paid.



                                                   3
US-DOCS\105686808.11 RLF1 21032650v.1
                   Case 19-10684-KG             Doc 5      Filed 04/01/19         Page 22 of 42



                   8.       The final hearing (the “Final Hearing”) on the Motion will be held on

____________________, 2019, at ___:___ ___.m. (Eastern Time). Any objections or responses

to entry of a final order on the Motion must be filed on or before 4:00 p.m. (Eastern Time) on

____________________, 2019, and served on the following parties: (i) the Office of the United

States Trustee for the District of Delaware, J. Caleb Boggs Federal Building, 844 North King

Street,    Suite        2207,     Wilmington,    Delaware         19801    (Attn:    Linda    J.   Casey,    Esq.

(Linda.Casey@usdoj.gov)); (ii) Latham & Watkins LLP, 885 Third Avenue, New York, New

York      10022          (Attn:     George       Davis         (George.Davis@lw.com),        Andrew         Parlen

(Andrew.Parlen@lw.com), and Hugh Murtagh (Hugh.Murtagh@lw.com)) and 330 North

Wabash       Avenue,        Suite     2800,     Chicago,       Illinois   60611     (Attn:   Caroline   Reckler

(Caroline.Reckler@lw.com) and Jason Gott (Jason.Gott@lw.com)), proposed co-counsel for the

Debtors; and (iii) Richards, Layton & Finger, P.A., One Rodney Square, 920 North King Street,

Wilmington, Delaware 19801 (Attn: Mark D. Collins (Collins@RLF.com), Michael J. Merchant

(Merchant@RLF.com), Amanda R. Steele (Steele@RLF.com), and Brendan J. Schlauch

(Schlauch@RLF.com)), proposed co-counsel for the Debtors. In the event no objections to entry

of a final order on the Motion are timely received, this Court may enter such final order without

need for the Final Hearing.

                   9.       The requirements set forth in Bankruptcy Rule 6004(a) are hereby waived.

                   10.      Notwithstanding the applicability of Bankruptcy Rule 6004(h), the terms

and conditions of this Interim Order are immediately effective and enforceable upon its entry.

                   11.      The Debtors are authorized and empowered to take all actions necessary

or appropriate to implement the relief granted in this Interim Order.




                                                           4
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG          Doc 5    Filed 04/01/19     Page 23 of 42



                  12.      This Court retains jurisdiction over all matters arising from or related to

the implementation or interpretation of this Interim Order.

Date:          , 2019
         Wilmington, Delaware

                                         UNITED STATES BANKRUPTCY JUDGE




                                                    5
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG        Doc 5   Filed 04/01/19   Page 24 of 42



                                             Exhibit B

                                        Proposed Final Order




US-DOCS\105686808.11 RLF1 21032650v.1
                    Case 19-10684-KG            Doc 5       Filed 04/01/19        Page 25 of 42



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                            x
In re:                                                      :       Chapter 11
                                                            :
HEXION HOLDINGS LLC, et al.,1                               :       Case No. 19-10684 ( )
                                                            :
                             Debtors.                       :       Joint Administration Requested
                                                            x

           FINAL ORDER (I) AUTHORIZING THE DEBTORS TO PAY CERTAIN
         PREPETITION TAXES AND FEES AND (II) GRANTING RELATED RELIEF


                    Upon the Debtors’ motion (the “Motion”)2 for entry of a final order (this “Final

Order”) (i) authorizing the Debtors, in their discretion, to pay prepetition amounts owing in

respect to all taxes, including, but not limited to prepetition sales, use, property, franchise and

income taxes, as well all prepetition amounts owing in respect to certain custom duties,

licensing, permitting and regulatory fees (collectively the “Prepetition Taxes and Fees”) as

such Prepetition Taxes and Fees come due in the ordinary course of business and (ii) granting

certain related relief, all as more fully set forth in the Motion; and due and sufficient notice of the

Motion having been provided under the particular circumstances, and it appearing that no other

or further notice need be provided; and the Court having jurisdiction to consider the Motion and

the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Hexion Holdings LLC (6842); Hexion LLC (8090); Hexion Inc. (1250); Lawter International Inc. (0818); Hexion CI
Holding Company (China) LLC (7441); Hexion Nimbus Inc. (4409); Hexion Nimbus Asset Holdings LLC (4409);
Hexion Deer Park LLC (8302); Hexion VAD LLC (6340); Hexion 2 U.S. Finance Corp. (2643); Hexion HSM
Holdings LLC (7131); Hexion Investments Inc. (0359); Hexion International Inc. (3048); North American Sugar
Industries Incorporated (9735); Cuban-American Mercantile Corporation (9734); The West India Company (2288);
NL Coop Holdings LLC (0696); and Hexion Nova Scotia Finance, ULC (N/A). The address of the Debtors’
corporate headquarters is 180 East Broad Street, Columbus, Ohio 43215.
2
    Capitalized terms used but not defined in this Order have the meanings used in the Motion.


US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG         Doc 5     Filed 04/01/19     Page 26 of 42



dated as of February 29, 2012; and consideration of the Motion and the relief requested therein

being a core proceeding under 28 U.S.C. § 157(b)(2); and the Court having authority to enter a

final order consistent with Article III of the United States Constitution; and venue being proper

before this Court under 28 U.S.C. §§ 1408 and 1409; and a hearing having been held to consider

the relief requested in the Motion (the “Hearing”); and upon the Knight Declaration and the

record of the Hearing and all the proceedings before the Court; and the Court having found and

determined such relief to be in the best interests of the Debtors, their estates and creditors, and

any parties in interest; and the legal and factual bases set forth in the Motion and at the Hearing

having established just cause for the relief granted herein; and after due deliberation thereon and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                  1. The Motion is granted on a final basis as set forth herein.

                  2. Capitalized terms used but not otherwise defined herein shall have the

meanings ascribed to such terms in the Motion

                  3. The Debtors are authorized, but not directed, in their discretion and business

judgment, to pay any and all Prepetition Taxes and Fees owed to the Authorities, and related to

periods prior to the Petition Date as they come due in the ordinary course of business, in

accordance with the Debtors’ prepetition practice, including, but not limited the remittance of

appropriate amounts and administrative costs to the Third Party Payor.

                  4.       The Debtors’ banks and financial institutions are authorized, but not

directed, to receive, process, honor, and pay all checks, drafts, electronic fund transfers, or other

forms of payment drawn or issued on the Debtors’ bank accounts before the Petition Date for

Prepetition Taxes and Fees that have not been honored and paid as of the Petition Date (or to

reissue checks, drafts, electronic fund transfers, or other forms of payment drawn or issued on



                                                   2
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG          Doc 5    Filed 04/01/19    Page 27 of 42



the Debtors’ bank accounts, as may be necessary), and are authorized to rely on the Debtors’

representations as to which checks, drafts, transfers, or other forms of payment drawn or issued

on the Debtors’ bank accounts are subject to this Final Order.

                  5.       Notwithstanding anything in the Motion or this Final Order to the

contrary, any payment made or action taken by any of the Debtors pursuant to the authority

granted herein, as well as the exercise of any and all other rights and authorizations granted or

approved hereunder, shall be subject in all respects to, as applicable, the orders approving the

Debtors’ use of cash collateral and/or post-petition debtor-in-possession financing facilities

(collectively, the “DIP Orders”).

                  6.       Nothing in the Motion or this Final Order or the relief granted herein

(including any actions taken or payments made by the Debtors) is to be construed as (i) an

admission of the validity of any claim against the Debtors; (ii) an admission with respect to the

validity, extent, or perfection of any lien; (iii) a waiver of the Debtors’ rights or those of any

party in interest to dispute, contest, setoff, or recoup any claim, or assert any related rights,

claims, or defenses; (iv) a waiver of the Debtors’ rights or those of any party in interest over the

validity, extent, perfection, or possible avoidance of any lien; or (v) an approval or assumption of

any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code.

                  7.       The requirements set forth in Bankruptcy Rule 6004(a) are hereby waived.

                  8.       Notwithstanding the applicability of Bankruptcy Rule 6004(h), the terms

and conditions of this Final Order are immediately effective and enforceable upon its entry.

                  9.       The Debtors are authorized and empowered to take all actions necessary

or appropriate to implement the relief granted in this Final Order.




                                                   3
US-DOCS\105686808.11 RLF1 21032650v.1
                 Case 19-10684-KG          Doc 5    Filed 04/01/19     Page 28 of 42



                  10.      This Court retains jurisdiction over all matters arising from or related to

the implementation or interpretation of this Final Order.

Dated:         , 2019
         Wilmington, Delaware


                                         UNITED STATES BANKRUPTCY JUDGE




                                                    4
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG        Doc 5   Filed 04/01/19   Page 29 of 42



                                           Exhibit C

                                           Authorities




US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG             Doc 5     Filed 04/01/19    Page 30 of 42



Tax Type             Taxing Authority                        Notice Address
License,             Washington State Department Of          P.O. Box 47464 Olympia, WA 98504-7464
Reporting, and       Revenue
Regulatory Fees
License,             Bureau Of Radiation Control             4052 Bald Cypress Way Bin C21 Tallahassee,
Reporting, and                                               FL 32399-1741
Regulatory Fees
License,             City Of Springfield                     225 N 5th St Springfield, OR 97477
Reporting, and
Regulatory Fees
License,             Columbus City Treasurer                 50 W Gay St 4th FL Columbus, OH 43215
Reporting, and
Regulatory Fees
License,             Columbus Consolidated Government        P.O. Box 1397 Columbus, GA 31902-1397
Reporting, and
Regulatory Fees
License,             Commissioner Of Agriculture & Mrkts     10b Airline Dr Albany, NY 12235-0001
Reporting, and
Regulatory Fees
License,             Cook County Collector                   118 N. Clark St. Chicago, IL 60602
Reporting, and
Regulatory Fees
License,             Department Of Health Services           1 W Wilson St Rm B157 Madison, WI
Reporting, and
Regulatory Fees
License,             Department Of Environmental             P.O. Box 8762 Harrisburg, PA 17105-8762
Reporting, and
Regulatory Fees
License,             Department Of Environmental Quality     700 Ne Multnomah St Ste 600 Portland, OR
Reporting, and                                               97232
Regulatory Fees
License,             Federal Railroad Administration         1200 New Jersey Ave Washington, DC 20590
Reporting, and
Regulatory Fees
License,             Houston Ship Channel                    111 East Loop N Houston, TX 77029
Reporting, and
Regulatory Fees
License,             Illinois Environ Protection Agency      P.O. Box 19276 Springfield, IL 62794-9276
Reporting, and
Regulatory Fees
License,             Lake Dreamland Fire District            P.O. Box 161027 Louisville, KY 40256-1027
Reporting, and
Regulatory Fees
License,             Lane Regional Air Pollution             1010 Main St Ste 501 Springfield, OR 97477
Reporting, and
Regulatory Fees
License,             Louisiana Dept Of Envirnmtl Quality     P.O. Box 4303 Baton Rouge, LA 70821-4303
Reporting, and
Regulatory Fees
License,             Louisiana Dept Of Environ Quality       P.O. Box 4311 Baton Rouge, LA 70821-4311
Reporting, and
Regulatory Fees
License,             Louisville Metro Air Pollution          701 W Ormsby Ave Ste 303 Louisville, KY
Reporting, and                                               40204-1745
Regulatory Fees


US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG             Doc 5      Filed 04/01/19    Page 31 of 42



License,             Metropolitan Water Reclamation           P.O. Box 98429 Chicago, IL 60693
Reporting, and
Regulatory Fees
License,             Montana Department Of Environmental      P.O. Box 200901 Helena, MT 59620-0901
Reporting, and
Regulatory Fees
License,             Montana Dept Of Labor & Industry         P.O. Box 200517 Helena, MT 59620-0517
Reporting, and
Regulatory Fees
License,             Nc Dept Of Environmental Quality         217 West Jones St Raleigh, NC 27603
Reporting, and
Regulatory Fees
License,             New York Dept Environ Conservation       P.O. Box 3782 New York, NY 10008-3782
Reporting, and
Regulatory Fees
License,             Office Of State Fire Marshal             8181 Independence Blvd Baton Rouge, LA
Reporting, and                                                70806
Regulatory Fees
License,             Rapides Parish Local Emergency           4216 Ellis Street Alexandria, LA 71302
Reporting, and
Regulatory Fees
License,             Texas Commission On Environmental        P.O. Box 13089 Austin, TX 78711-3089
Reporting, and
Regulatory Fees
License,             Texas Dept Of Licensing & Regs           P.O. Box 12157 Austin, TX 78711-2157
Reporting, and
Regulatory Fees
License,             Texas Dept Of State Health Services      P.O. Box 12190 Austin, TX 78711-2190
Reporting, and
Regulatory Fees
License,             Texas Dept Of State Health Services      P.O. Box 149347 Austin, TX 78714-9347
Reporting, and
Regulatory Fees
License,             US Environmental Protection Agcy         P.O. Box 979077 St Louis, MO 63197-9000
Reporting, and
Regulatory Fees
License,             Wisconsin Dept Of Agriculture            P.O. Box 93479 Milwaukee, Wi 53293-0479
Reporting, and
Regulatory Fees
Real and Personal    Fort Bend County                         P.O. Box 1028 Richmond, TX 77487-1028
Property Tax
Real and Personal    Galena Park Isd                          P.O. Box 113 Galena Park, TX 77547-0113
Property Tax
Real and Personal    Jefferson County Sheriffs Office         P.O. Box 70300 Louisville, KY 40270-0300
Property Tax
Real and Personal    King County Treasurer                    500 Fourth Ave Seattle, WA 98104
Property Tax
Real and Personal    Louisiana Dept Of Economic Dev           P.O. Box 94185 Baton Rouge, LA 70804-9185
Property Tax
Real and Personal    Mcculloch County Appraisal Dist          306 W Lockhart Brady, TX 76825
Property Tax
Real and Personal    Rapides Parish Sheriff's Dept.           P.O. Box 1590 Alexandria, LA 71309
Property Tax


                                                        2
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG            Doc 5         Filed 04/01/19    Page 32 of 42



Real and Personal    Amador County Tax Collector                810 Court Street Jackson, CA 95642-2132
Property Tax
Real and Personal    Bexar County Tax Assessor-Collector        P.O. Box 2903 San Antonio, TX 78299-2903
Property Tax
Real and Personal    Borough Of Middlesex                       1200 Mountain Avenue Middlesex, NJ 8846
Property Tax
Real and Personal    Brewster County Tax Office                 107 W Ave E #1 Alpine, TX 79830
Property Tax
Real and Personal    Burke County Tax Collector                 P.O. Box 580150 Charlotte, NC 28258-0150
Property Tax
Real and Personal    Burke County Tax Office                    P.O. Box 219 Morganton, NC 28680
Property Tax
Real and Personal    Caddo Bossier Parishes Port Commiss        6000 Doug Attaway Blvd Shreveport, LA
Property Tax                                                    71115
Real and Personal    Caddo Parish Sheriff's Office Tax          P.O. Box 20905 Shreveport, LA 71120-0905
Property Tax         Department
Real and Personal    Carrollton - Farmers Branch I.S.D.         P.O. Box 110611 Carrollton, TX 75011-0611
Property Tax
Real and Personal    City Of Alexandria                         P.O. Box 71 Alexandria, LA 71309
Property Tax
Real and Personal    City Of Baytown                            P.O. Box 424 Baytown, TX 77522-0424
Property Tax
Real and Personal    City Of Deer Park                          P.O. Box 700 Deer Park, TX 77536
Property Tax
Real and Personal    City Of Houston                            P.O. Box 200734 Houston, TX 77216-0734
Property Tax
Real and Personal    City Of Morganton                          P.O. Box 3448 Morganton, NC 28680-3448
Property Tax
Real and Personal    City Of Sheboygan                          828 Center Avenue Sheboygan, WI 53081
Property Tax
Real and Personal    Columbus County Tax Collector              P.O. Box 1468 Whiteville, NC 28472-1468
Property Tax
Real and Personal    Cumberland County Tax Collector            P.O. Box 538313 Atlanta, GA 30353-8313
Property Tax
Real and Personal    Cynthia Bardin Tax Collector               6 Michigan Street Hudson Falls, NY 12839
Property Tax
Real and Personal    Cynthia Bardin, Collector                  210 Main Street Hudson Falls, NY 12839
Property Tax
Real and Personal    Denise Hutter, Tax Assessor/Collector      P.O. Box 519 Anahuac, TX 77514
Property Tax
Real and Personal    Fort Bend County Tax Assessor-             1317 Eugene Heimann Circle Richmond, TX
Property Tax         Collector                                  77469-3623
Real and Personal    Galena Park Isd Tax Assessor-Collector     14705 Woodforest Blvd Houston, TX 77015
Property Tax
Real and Personal    Gccisd Tax Services                        P.O. Box 2805 Baytown, TX 77522
Property Tax




                                                          3
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG             Doc 5       Filed 04/01/19    Page 33 of 42



Real and Personal    Guilford County Tax Collections           P.O. Box 3328 Greensboro, NC 27402-3328
Property Tax
Real and Personal    Guilford County Tax Department            P.O. Box 71072 Charlotte, NC 28272-1072
Property Tax
Real and Personal    Harris Co Improv Dist 4                   P.O. Box 73109 Houston, TX 77273
Property Tax
Real and Personal    Harris County Tax Assessor-Collector      P.O. Box 4622 Houston, TX 77210-4622
Property Tax
Real and Personal    Hempstead County Collector                P.O. Box 549 Hope, AR 71802
Property Tax
Real and Personal    Independence County Collector             110 Broad St Batesville, AR 72501
Property Tax
Real and Personal    Jefferson County Sheriff's Office         P.O. Box 34570 Louisville, KY 40232-4570
Property Tax
Real and Personal    Jeffrey F. Wiley, Sheriff & Tax           P.O. Box 118 Gonzales, LA 70707-0118
Property Tax         Collector
Real and Personal    John R. Ames, Cta                         P.O. Box 139066 Dallas, TX 75313-9066
Property Tax
Real and Personal    Johnson County Tax Assessor-Collector     P.O. Box 75 Cleburne, TX 76033
Property Tax
Real and Personal    Lane County Assessment & Taxation         125 E. 8th Avenue Eugene, OR 97401-2968
Property Tax
Real and Personal    Lane County Tax Collector                 P.O. Box 3014 Portland, OR 97208-3014
Property Tax
Real and Personal    Lubbock Central Appraisal District        P.O. Box 10568 - 2109 Avenue Q Lubbock,
Property Tax                                                   TX 79408-3568
Real and Personal    Marengo County                            Revenue Commissioner P.O. Box 480578
Property Tax                                                   Linden, AL 36748

Real and Personal    Mcculloch County Appr District            306 W. Lockhart Brady, TX 768025
Property Tax
Real and Personal    Missoula Co Treasurer                     P.O. Box 7249 Missoula, MT 59807
Property Tax
Real and Personal    Missoula County Clerk & Treasurer         200 W Broadway Street Missoula, MT 59802
Property Tax
Real and Personal    Moreau Receiver Of Taxes                  351 Reynolds Road Moreau, NY 12828-9261
Property Tax
Real and Personal    Muscogee County Tax Commissioner          P.O. Box 1441 Columbus, GA 31901-1441
Property Tax
Real and Personal    Oklahoma County Treasurer                 P.O. Box 268875 Oklahoma City, OK 73126-
Property Tax                                                   8875
Real and Personal    Polk County Tax Collector                 P.O. Box 1189 Bartow, FL 33831-1189
Property Tax
Real and Personal    Rapides Parish Sheriff's Office           701 Murray St Suite 302 Alexandria, LA 71301
Property Tax




                                                          4
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG              Doc 5     Filed 04/01/19    Page 34 of 42



Real and Personal    Rosalie Bishop, Tax Collector            11588 Wilcox Road
Property Tax                                                  Wilcox, PA 15870
Real and Personal    Sheboygan County Treasurer               508 New York Avenue
Property Tax                                                  Room 109
                                                              Sheboygan, WI 53081-4126
Real and Personal    St Charles Parish Tax Collector          P.O. Box 440 Hahnville, LA 70057
Property Tax
Real and Personal    St. Louis County Auditor                 100 N. 5th Ave W. Room 214 Duluth, MN
Property Tax                                                  55802-1293

Real and Personal    Tax Assessor-Collector                   P.O. Box 4622 Houston, TX 77210-4622
Property Tax
Real and Personal    Tax Collector, Multnomah County          P.O. Box 2716 Portland, OR 97208-2716
Property Tax
Real and Personal    Tax Office Angelina County               P.O. Box 1344 Lufkin, TX 75902
Property Tax
Real and Personal    Union County Assessor/Tax Collector      1001 4th St Suites A & B LA Grande, OR
Property Tax                                                  97850

Real and Personal    Valwood Improvement Authority            1740 Briercroft Ct. Carrollton, TX 75006
Property Tax
License,             California Board Of Equalization         P.O. Box 942879 Sacramento, CA 94279
Reporting, and
Regulatory Fees
License,             California Dept Of Toxic Substances      1001 I St Sacramento, CA 95812
Reporting, and
Regulatory Fees
License,             California State Water Resources         1001 I St Sacramento, CA 95812
Reporting, and       Control Board
Regulatory Fees
License,             Columbus Treasurer’s Office              180 East Broad St Columbus, OH 43215-3793
Reporting, and
Regulatory Fees
License,             Des Moines Dept Of Natural Resources     502 E 9th St Des Moines, IA 50319-0034
Reporting, and
Regulatory Fees
License,             Director Us Patent And Trademark         2051 Jamieson Ave Ste 300 Alexandria, VA
Reporting, and                                                22314
Regulatory Fees
License,             Environmental Protection Agency          500 Ross St 6th Floor Government Op
Reporting, and                                                Pittsburgh, PA 15262
Regulatory Fees
License,             Federal Communications Commission        574 Land Mobile Renewal Pittsburgh, PA
Reporting, and                                                15251-5245
Regulatory Fees
License,             Indiana Department Of Environmental      100 N Senate Ave Mail Code 50-01
Reporting, and       Management                               Indianapolis, IN 46204-2251
Regulatory Fees
License,             Indiana Department Of Revenue            100 North Senate St Indianapolis, IN 46204-
Reporting, and                                                2253
Regulatory Fees


                                                        5
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG            Doc 5    Filed 04/01/19     Page 35 of 42



License,             New York Department Of                 625 Broadway Albany, NY 12233-0001
Reporting, and       Environmental Conservation
Regulatory Fees
License,             New York State Canal Corp.             200 Southern Blvd P.O. Box 189 Albany, NY
Reporting, and                                              12201-0189
Regulatory Fees
License,             New York State Department Of Health    Empire State Plaza Albany, NY 12223
Reporting, and
Regulatory Fees
License,             New York State Department Of Labor     State Office Campus Bldg 12 Room 18 Albany,
Reporting, and                                              NY 12240
Regulatory Fees
License,             New York State Department Of           50 Wolf Rd Albany, NY 12232
Reporting, and       Transportation
Regulatory Fees
License,             Nysdec                                 625 Broadway Albany, NY 12233
Reporting, and
Regulatory Fees
License,             Ohio Department Of Health              246 North High St 2nd Fl Columbus, OH
Reporting, and                                              43266-0588
Regulatory Fees
License,             Ohio Environmental Protection Agency   122 South Front St Columbus, OH 43216
Reporting, and
Regulatory Fees
License,             Sacramento Department Of Pesticide     1001 I St P.O. Box 4015 Sacramento, CA
Reporting, and       Regulation                             95812-4015
Regulatory Fees
License,             Sacramento State Water Resources       1001 I St Sacramento, CA 95814
Reporting, and       Control Board
Regulatory Fees
License,             State Of Michigan                      Cashiers Office-HWUC Lansing, MI 48909
Reporting, and
Regulatory Fees
License,             State Of Ohio Bmv                      30170 Euclid Ave Wickliffe, OH 44092
Reporting, and
Regulatory Fees
License,             Texas Commission On Environmental      12100 Park 35 Circle Austin, TX 78753
Reporting, and       Quality
Regulatory Fees
License,             Texas Department Of Health (Texas      1100 West 49th St Austin, TX 78756
Reporting, and       State Health Services Board)
Regulatory Fees
License,             Treasurer, State Of Ohio               180 East Broad St Columbus, OH 43215-3793
Reporting, and
Regulatory Fees
Customs Duties       US Customs                             6650 Telecom Dr Ste 100 Indianapolis, IN
                                                            46278
License,             US Department Of Agriculture           1400 Independence Ave., S.W. Washington,
Reporting, and                                              DC 20250
Regulatory Fees
License,             US Department Of State                 2401 E St, N.W. Washington, DC 20522
Reporting, and
Regulatory Fees


                                                        6
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG              Doc 5      Filed 04/01/19    Page 36 of 42



License,             US Environmental Protection Agency        500 Ross St 6th FL – Government Op
Reporting, and                                                 Pittsburgh, PA 15262
Regulatory Fees
License,             US Patent & Trademark Office              2011 Crystal Dr Arlington, VA 22202
Reporting, and
Regulatory Fees
License,             West Virginia Department Of               601 57th St Charleston, WV 25304
Reporting, and       Environmental Protection
Regulatory Fees
License,             West Virginia Department Of Labor         749-B Bldg. 6 Capitol Complex Charleston,
Reporting, and                                                 WV 25305
Regulatory Fees
License,             West Virginia Division Of Natural         Capitol Complex Bldg 3 Charleston, WV
Reporting, and       Resources                                 25305
Regulatory Fees
License,             West Virginia Emergency Response          Bldg 1, Rm Eb-80 Charleston, WV 25305
Reporting, and       Commission
Regulatory Fees
Sales and Use Tax    Parish Of Ascension                       828 South Irma Boulevard Suite 105
                                                               Gonzales, LA 70737
Sales and Use Tax    Wisconsin Dept Of Revenue                 P.O. Box 93194 Milwaukee, WI 53293-0194

Sales and Use Tax    Maine State Treasurer                     Maine Revenue Services P.O. Box 1065
                                                               Augusta, ME 04332-1065

Sales and Use Tax    Massachusetts Dor                         P.O. Box 419257 Boston, MA 02241-9257

Sales and Use Tax    Mississippi Department Of Revenue         Sales Tax P.O. Box 1033 Jackson, MS 39215



Sales and Use Tax    State Of Rhode Island And Providence      Division Of Taxation - Dept# 300 P.O. Box
                     Plantations                               9706 Providence, RI 02940-9706

Sales and Use Tax    State Of West Virginia                    State Tax Department, Tax Account
                                                               Administration Div P.O. Box 1826 Charleston,
                                                               WV 25327-1826


Sales and Use Tax    Virginia Department Of Taxation           P.O. Box 26627 Richmond, VA 23261-6627

Sales and Use Tax    Ohio Treasurer Of State                   Ohio Department Of Taxation P.O. Box 16560
                                                               Columbus, OH 43216-6560

Sales and Use Tax    Colorado Department Of Revenue            Denver, CO 80261-0013
Sales and Use Tax    Iowa Income Tax Document Processing       P.O. Box 9187 Des Moines, IA 50306-9187

Sales and Use Tax    Kansas Department Of Revenue              P.O. Box 3506 Topeka, KS 66601-3506




                                                         7
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG           Doc 5       Filed 04/01/19     Page 37 of 42



Sales and Use Tax    Missouri Department Of Revenue          Taxation Division
                                                             P.O. Box 840 Jefferson City, MO 65105-0840

Sales and Use Tax    Alabama Tax Trust Acct                  Sales Tax Division Attn: Online Filing
                                                             P.O. Box 830725
                                                             Birmingham, AL 35283-0725
Sales and Use Tax    Arizona Department Of Revenue           P.O. Box 29010 Phoenix, AZ 85038

Sales and Use Tax    Arkansas Department Of Finance &        P.O. Box 3861 Little Rock, AR 72203-3861
                     Administration
Sales and Use Tax    Ascension Parish Sales And Use Tax      P.O. Box 1718 Gonzales, LA 70707
                     Authority
Sales and Use Tax    Caddo Shreveport Sales & Use Tax        P.O. Box 104 Shreveport, LA 71161
                     Commission
Sales and Use Tax    California Department Of Tax And Fee    California Department Of Tax AND Fee
                     Administration                          Administration P.O. Box 942879 Sacramento,
                                                             CA 94279-7072


Sales and Use Tax    Commissioner Of Revenue Services        State Of Connecticut Department Of Revenue
                                                             Services P.O. Box 5030 Hartford, CT 06102-
                                                             5030


Sales and Use Tax    Comptroller Of Maryland                 Revenue Administration Division
                                                             P.O. Box 17405 Baltimore, MD 21297-1405

Sales and Use Tax    Florida Department Of Revenue           5050 W Tennessee Street Tallahassee, FL
                                                             32399-0120
Sales and Use Tax    Georgia Department Of Revenue           Sales AND Use Tax Return P.O. Box 105408
                                                             Atlanta, GA 30348-5408

Sales and Use Tax    Idaho State Tax Commission              P.O. Box 76 Boise, Id 83707-0076

Sales and Use Tax    Illinois Department Of Revenue          Retailers’ Occupation Tax Springfield, IL
                                                             62796-0001
Sales and Use Tax    Indiana Department Of Revenue           P.O. Box 7218 Indianapolis, IN 46207-7218

Sales and Use Tax    Kentucky Department Of Revenue          501 High Street Frankfort, KY 40601

Sales and Use Tax    Louisiana Department Of Revenue         Post Office Box 3138 Baton Rouge, LA 70821-
                                                             3138
Sales and Use Tax    Louisiana Sales And Use Tax             13855 River Road Luling, LA 70070
                     Department
Sales and Use Tax    Minnesota Department Of Revenue         P.O. Box 64622 St. Paul, MN 55164-0622

Sales and Use Tax    Nebraska Department Of Revenue          P.O. Box 98923 Lincoln, NE 68509-8923




                                                       8
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG           Doc 5        Filed 04/01/19    Page 38 of 42



Sales and Use Tax    Nevada Department Of Taxation            State Of Nevada - Sales/Use P.O. Box 7165
                                                              San Francisco, CA 94120-7165

Sales and Use Tax    New Jersey Sales & Use Tax               P.O. Box 999 Trenton, NJ 08646-0999

Sales and Use Tax    New York State Sales Tax                 Nys Sales Tax Processing P.O. Box 15168
                                                              Albany, NY 12212-5168

Sales and Use Tax    Nm Taxation And Revenue Department       P.O. Box 25128 Santa Fe, NM 87504-5128

Sales and Use Tax    North Carolina Department Of Revenue     P.O. Box 25000 Raleigh, NC 27640-0700

Sales and Use Tax    North Dakota Office Of State Tax         P.O. Box 5623 Bismarck, ND 58506-5623
                     Commissioner
Sales and Use Tax    Pa Department Of Revenue                 Dept. 280406 Harrisburg, PA 17128-0406

Sales and Use Tax    Parish Of Rapides Sales And Use Tax      P.O. Box 671 Alexandria, LA 71309
                     Dept.
Sales and Use Tax    South Carolina Department Of Revenue     P.O. Box 100193 Columbia, SC 29202

Sales and Use Tax    South Dakota Department Of Revenue       Anderson Bldg, Mail Code 5055445 E Capitol
                                                              Ave. Pierre, SD 57501-3100

Sales and Use Tax    State Of Michigan                        Michigan Department Of Treasury Dept. 77003
                                                              Detroit, MI 48277-0003

Sales and Use Tax    Tennessee Department Of Revenue          Andrew Jackson State Office Building
                                                              500 Deaderick Street Nashville, TN 37242

Sales and Use Tax    Texas State Comptroller                  Comptroller Of Public Accounts P.O. Box
                                                              149355 Austin, TX 78714-9355

Sales and Use Tax    Utah State Tax Commission                Taxpayer Services Division 210 N 1950 W Salt
                                                              Lake City, UT 84134

Sales and Use Tax    Vermont Department Of Taxes              P.O. Box 547 Montpelier, VT 05601-0547

Sales and Use Tax    Wisconsin Department Of Revenue          P.O. Box 8921 Madison, WI 53708-8921

Sales and Use Tax    Wyoming Dept Of Revenue                  122 W 25th St, 2w Cheyenne, WY 82002-0110

Sales and Use Tax    Alabama Department Of Revenue            Sales AND Use Tax Division
                                                              P.O. Box 327790 Montgomery, AL 36132-
                                                              7790
Sales and Use Tax    Oklahoma Tax Commission                  Post Office Box 26850 Oklahoma City, OK
                                                              73126-0850




                                                        9
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG             Doc 5    Filed 04/01/19    Page 39 of 42



Federal and State    Department Of Revenue Services         P.O. Box 2974 Hartford, Ct 06104-2974
Income and
Franchise Taxes
Federal and State    Illinois Secretary Of State            Rm 351 Howlett Bldg Springfield, IL 62756
Income and
Franchise Taxes
Federal and State    Kentucky State Treasurer               P.O. Box 1150 Frankfort, KY 40602-1150
Income and
Franchise Taxes
Federal and State    Michigan Dept Of Treasury              Depart. 77889 Detroit, MI 48277-0889
Income and
Franchise Taxes
Federal and State    Minnesota Dept Of Revenue              MaIL Station 1260 St Paul, MN 55145-1260
Income and
Franchise Taxes
Federal and State    Oklahoma Secretary Of State            2300 North Lincoln Blvd Room 101
Income and                                                  Oklahoma City, OK 73105-4897
Franchise Taxes
Federal and State    Oregon Dept Of Revenue                 P.O. Box 14730 Salem, OR 97309-0464
Income and
Franchise Taxes
Federal and State    South Carolina Department Of Labor     110 Centerview Dr Columbia, SC 29210
Income and
Franchise Taxes
Federal and State    St Of New Jersey Dept Of Treas         P.O. Box 417 Trenton, NJ 08646-0417
Income and
Franchise Taxes
Federal and State    State Of Maryland                      301 W Preston St Room 801 Baltimore, MD
Income and                                                  21201-2395
Franchise Taxes
Federal and State    Alabama Department Of Revenue          Individual And Corporate Tax Division P.O.
Income and                                                  Box 327430 Montgomery, AL 36132-7430
Franchise Taxes
Federal and State    Alabama Dept. Of Revenue               Business Privilege Tax Section P.O. Box
Income and                                                  327431 Montgomery, AL 36132-7431
Franchise Taxes
Federal and State    Arizona Department Of Revenue          P.O. Box 29079 Phoenix, AZ 85038-9079
Income and
Franchise Taxes
Federal and State    City Of Portland                       111 SW Columbus St. Suite 600 Portland, OR
Income and                                                  97201-5840
Franchise Taxes
Federal and State    Colorado Department Of Revenue         Denver, Co 80261-0005
Income and
Franchise Taxes
Federal and State    Columbus Income Tax Division           P.O. Box 182437 Columbus, OH 43218-2437
Income and
Franchise Taxes
Federal and State    Comptroller Of Maryland                Revenue Administration Division 110 Carroll
Income and                                                  St. Annapolis, MD 21411-0001
Franchise Taxes
Federal and State    Connecticut Department Of Revenue      P.O. Box 150406 Hartford, Ct 06115-0406
Income and           Services


                                                      10
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG            Doc 5      Filed 04/01/19    Page 40 of 42



Franchise Taxes

Federal and State    Corporation Income Tax Section          P.O. Box 919 Little Rock, AR 72203-0919.
Income and
Franchise Taxes
Federal and State    Corporation Tax Return Processing       Iowa Department Of Revenue P.O. Box 10468
Income and                                                   Des Moines, IA 50306-0468
Franchise Taxes
Federal and State    Delaware Division Of Revenue            P.O. Box 2044 Wilmington, De 19899-2044
Income and
Franchise Taxes
Federal and State    Department Of Business Services         501 S. Second St. Rm 350 Springfield, IL
Income and                                                   62756-5510
Franchise Taxes
Federal and State    Department Of Revenue                   P.O. Box 23191 Jackson, MS 39225-3191
Income and
Franchise Taxes
Federal and State    Florida Department Of Revenue           P.O. Box 6440 Tallahassee, FL 32314-6440
Income and
Franchise Taxes
Federal and State    Franchise Tax Board                     P.O. Box 942857 Sacramento, CA 94257-0500
Income and
Franchise Taxes
Federal and State    Georgia Department Of Revenue           Processing Center
Income and                                                   P.O. Box 740397 Atlanta, GA 30374-0397
Franchise Taxes
Federal and State    Georgia Finance Department              Revenue Division-Occupational Tax Section
Income and                                                   Columbus, GA 31002-1397
Franchise Taxes
Federal and State    Idaho State Tax Commission              P.O. Box 56 Boise, ID 83756-0056
Income and
Franchise Taxes
Federal and State    Illinois Department Of Revenue          P.O. Box 19008 Springfield, IL 62794-9008
Income and
Franchise Taxes
Federal and State    Indiana Department Of Revenue           P.O. Box 7231 Indianapolis, IN 46207-7231
Income and
Franchise Taxes
Federal and State    Kansas Corporate Tax                    Kansas Dept. Of Revenue P.O. Box 750680
Income and                                                   Topeka, KS 66675-0680
Franchise Taxes
Federal and State    Kentucky Department Of Revenue          P.O. Box 856905 Louisville, KY 40285-0680
Income and
Franchise Taxes
Federal and State    Louisiana Department Of Revenue         P.O. Box 91011 Baton Rouge, LA 70821-9011
Income and
Franchise Taxes
Federal and State    Louisville Metro Revenue Commission     P.O. Box 35410 Louisville, KY 40232-5410
Income and
Franchise Taxes
Federal and State    Maine Revenue Services                  P.O. Box 1064 Augusta, ME 04332-1064
Income and
Franchise Taxes


                                                       11
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG           Doc 5        Filed 04/01/19    Page 41 of 42



Federal and State    Massachusetts Department Of Revenue      P.O. Box 7005 Boston, MA 02204
Income and
Franchise Taxes
Federal and State    Michigan Department Of Treasury          P.O. Box 30803 Lansing, MI 48909
Income and
Franchise Taxes
Federal and State    Minnesota Revenue                        Mail Station 1250 St. Paul, MN 55145-1250
Income and
Franchise Taxes
Federal and State    Missouri Department Of Revenue           P.O. Box 700 Jefferson City, Mo 65105-0700
Income and
Franchise Taxes
Federal and State    Montana Department Of Revenue            P.O. Box 8021 Helena, MT 59604-8021
Income and
Franchise Taxes
Federal and State    Nebraska Department Of Revenue           P.O. Box 94818 Lincoln, NE 68509-4818
Income and
Franchise Taxes
Federal and State    Nevada Department Of Taxation            Attn. Commerce Tax Remittance P.O. Box
Income and                                                    51180 Los Angeles, CA 90051-5480
Franchise Taxes
Federal and State    New Jersey Division Of Taxation          P.O. Box 666 Trenton, NJ 08646-0666
Income and
Franchise Taxes
Federal and State    New Mexico Taxation And Revenue          P.O. Box 25127 Santa Fe, NM 87504-5127
Income and           Department
Franchise Taxes
Federal and State    Nh Dra                                   P.O. Box 637 Concord, NH 03302-0637
Income and
Franchise Taxes
Federal and State    North Carolina Department Of Revenue     P.O. Box 25000 Raleigh, NC 27640-0500
Income and
Franchise Taxes
Federal and State    NYS Corporation Tax                      P.O. Box 15181 Albany, NY 12212-5181
Income and
Franchise Taxes
Federal and State    Office Of State Tax Commissioner         600 E. Boulevard Ave. Dept. 127 Bismarck,
Income and                                                    ND 58505-0599
Franchise Taxes
Federal and State    Ohio Department Of Taxation              P.O. Box 27 Columbus, OH 43216-0027
Income and
Franchise Taxes
Federal and State    Ohio Regional Income Tax Agency          P.O. Box 89475 Cleveland, OH 44101-6475
Income and
Franchise Taxes
Federal and State    Oklahoma Franchise Tax                   P.O. Box 26920 Oklahoma City, OK 73126-
Income and                                                    0920
Franchise Taxes
Federal and State    Oklahoma Tax Commission                  Income Tax P.O. Box 26800 Oklahoma City,
Income and                                                    OK 73126-0800
Franchise Taxes
Federal and State    Oregon Department Of Revenue             P.O. Box 14790
Income and                                                    Salem, OR 97309-0470
Franchise Taxes

                                                       12
US-DOCS\105686808.11 RLF1 21032650v.1
                Case 19-10684-KG             Doc 5     Filed 04/01/19    Page 42 of 42



Federal and State    Pa Department Of Revenue                P.O. Box 280427
Income and                                                   Harrisburg, PA 17128-0427
Franchise Taxes
Federal and State    SC Department Of Revenue                Corporate Taxable
Income and                                                   Columbia, SC 29214-0033
Franchise Taxes
Federal and State    State Of Rhode Island                   Division Of Taxation One Capitol Hill
Income and                                                   Providence, RI 02908-5811
Franchise Taxes
Federal and State    Tennessee Department Of Revenue         Andrew Jackson State Office Building
Income and                                                   500 Deaderick Street Nashville, TN 37242
Franchise Taxes
Federal and State    Texas Comptroller Of Public Accounts    P.O. Box 149348 Austin, TX 78714-9348
Income and
Franchise Taxes
Federal and State    Utah State Tax Commission               210 North 1950 West Salt Lake City, UT
Income and                                                   84134-0300
Franchise Taxes
Federal and State    Virginia Department Of Taxation         P.O. Box 1500 Richmond, VA 23218-1500
Income and
Franchise Taxes
Federal and State    West Virginia State Tax Department      Tax Account Administration Division
Income and                                                   P. O. Box 1202 Charleston, WV 25324-1202
Franchise Taxes
Federal and State    Wisconsin Department Of Revenue         P.O. Box 8908 Madison, WI 53708-8908
Income and
Franchise Taxes




                                                       13
US-DOCS\105686808.11 RLF1 21032650v.1
